Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163310(62)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  RCS RECOVERY SERVICES, LLC,                                                                                         Justices
           Plaintiff-Appellant,
                                                                    SC: 163310
  v                                                                 COA: 351806
                                                                    Ingham CC: 19-001859-CK
  W. EMERY MATTHEWS, also known as EMERY
  MATTHEWS, EMERY W. MATTHEWS,
  WILLIAM EMERY MATTHEWS, WILLIE
  MATTHEWS, WILLIE E. MATTHEWS, and
  WILLIE EMERY MATTHEWS,
             Defendant-Appellee.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 18, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2021

                                                                               Clerk